777 N.W.2d 187 (2010)
Leslie SHANKSTER, Plaintiff-Appellee,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 139895. COA No. 284850.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the September 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
YOUNG, J., would grant leave to appeal to consider whether ORV's are "motor vehicles" under the prior version of the no-fault statute in effect at the time plaintiff's claim arose.